DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 11, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungert (US 7,055,891).
Regarding Claims 11 and 20, Jungert discloses a spoiler lip 16, wherein the spoiler lip is formed from a fiber composite plastic (column 4, lines 11-14) that has a bidirectional reinforcing layer made up of reinforcing fibers 25, 26 (see Fig. 1b) and a plastic matrix which contains an elastomer (column 4, lines 11-14).
Regarding Claim 14, the fibers may be woven (column 4, lines 52-53).
Regarding Claim 15, the matrix is formed of the elastomer which is throughout the spoiler and therefore on a side of the lip away from the visible side.
Regarding Claim 16, the spoiler is not as wide as the entire vehicle (see Fig. 1).
Regarding Claim 17, the spoiler lip 16 has a fastening portion 33 for fastening to the vehicle and an air-guiding portion 12, 13 (see Fig. 2), wherein, in an installed position of the spoiler lip on the front part of the vehicle, the air-guiding portion projects with respect to a bumper fascia forming the front part of the vehicle in a direction of travel of the vehicle (see Fig. 1).
Regarding Claim 18, the spoiler lip is fixed to the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungert as applied to claim 1 above, and further in view of ordinary skill in the art.
Regarding Claim 12, Jungert does not appear to disclose the type of plastic used for the lip.  One having ordinary skill in the art is readily aware of the interchanging use of both thermoset and thermoplastic in the art as widely used and well-known variants of each other.  Use of a thermoset plastic is merely an obvious design choice for one having ordinary skill in the art (see DE 10 2015 207 326; applicant cited; for discussion of a spoiler lip made from thermoset plastic).
Regarding Claims 13 and 19, Jungert discloses the use of fibers for reinforcement, but does not expressly disclose the type.  One having ordinary skill in the art is readily aware of using carbon fibers as the fiber for reinforcement 

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S DANIELS/Primary Examiner, Art Unit 3612